Citation Nr: 0210169	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  99-13 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of left 
inguinal pain, status post left varicocele surgery times two, 
and left symptomatic varicocele, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1995 to April 
1997.
This case comes to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran failed to report to a personal hearing that was 
scheduled for June 2002 at the Montgomery, Alabama, RO.

In December 2001, the RO increased the evaluation of the 
residuals of left inguinal pain, status post left varicocele 
surgery times two, and left symptomatic varicocele from 10 
percent to 20 percent, effective from July 1998.  The RO also 
granted service connection and assigned a separate 10 percent 
rating for post-operative scar under Diagnostic Code 7804, 
effective from September 2001.  

The appeal for a higher rating for residuals of left inguinal 
pain, status post left varicocele surgery times two, and left 
symptomatic varicocele still remains before the Board.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).  

The veteran did not appeal the 10 percent rating assigned for 
his post-operative scar.  Consequently, this matter is not 
before the Board on appeal.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  Residuals of left inguinal pain, status post left 
varicocele surgery times two, and left symptomatic varicocele 
are manifested by post-operative pain following a left 
varicocelectomy and urinary frequency with a daytime voiding 
interval between one and two hours or awakening to void three 
to four times per night.  


CONCLUSION OF LAW

1.  The schedular criteria for an increased evaluation for 
residuals of left inguinal pain, status post left varicocele 
surgery times two, and left symptomatic varicocele are not 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.115a; 38 C.F.R. 
§ 4.115b, Diagnostic Code 7599-7529 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the disability due to residuals of 
left inguinal pain, status post left varicocele surgery times 
two, and left symptomatic varicocele is more severe than 
currently evaluated, and that an increased evaluation should 
be assigned.  After a review of the evidence, the Board finds 
that the evidence does not support his contentions, and that 
his claim for a higher evaluation should be denied.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2001) (Schedule).  The RO has 
rated the veteran's residuals of left inguinal pain, status 
post left varicocele surgery times two, and left symptomatic 
varicocele by analogy under 38 C.F.R. § 4.115a and 38 C.F.R. 
§ 4.115b, Diagnostic Code 7599-7529.

I.  Entitlement to an Increased Evaluation for Residuals of 
Left Inguinal Pain, Status Post Left Varicocele Surgery Times 
Two, and Left Symptomatic Varicocele

In May 1997, the veteran was assigned service connection for 
residuals of left inguinal pain, status post left varicocele 
surgery times two, and left symptomatic varicocele under 
Diagnostic Code 7599-7525, with a 10 percent rating effective 
from April 1997.  In an August 1998 rating decision, the RO 
continued the veteran's 10 percent rating.  The veteran filed 
a Notice of Disagreement in May 1999, requesting an increased 
rating.  In December 2001, the RO increased the veteran's 
rating for residuals of left inguinal pain, status post left 
varicocele surgery times two, and left symptomatic varicocele 
to 20 percent under Diagnostic Code 7599-7529, effective from 
July 1998. 

In order to evaluate the severity of a particular disability, 
it is essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability in order to 
make a more accurate evaluation under 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The veteran's service-connected residuals of left inguinal 
pain, status post left varicocele surgery times two, and left 
symptomatic varicocele are currently evaluated by analogy 
under 38 C.F.R. § 4.115b, Diagnostic Code 7599-7529.  Under 
Diagnostic Code 7529, benign neoplasms of the genitourinary 
system are rated as voiding dysfunction or renal dysfunction, 
whichever is predominant.  
Voiding dysfunction is rated under the particular condition 
of urine leakage, frequency, or obstructed voiding.  See 
38 C.F.R. § 4.115a.  

A 20 percent rating is assigned for continual urine leakage, 
post surgical urinary diversion, urinary discontinence, or 
stress incontinence requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  
Urine leakage requiring the wearing of absorbent materials 
which must be changed 2 to 4 times a day receives a 40 
percent rating.  A 60 percent rating is given for urine 
leakage requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times a 
day.  See 38 C.F.R. § 4.115a.  

A 10 percent rating is assigned for urinary frequency that 
has a daytime voiding interval between two and three hours or 
awakening to void two time per night.  Urinary frequency that 
has a daytime voiding interval between one and two hours or 
awakening to void three to four times per night receives a 20 
percent rating.  A 40 percent rating is given for urinary 
frequency that has a daytime voiding interval less than one 
hour or awakening to void five or more times per night.  See 
38 C.F.R. § 4.115a.

For obstructed voiding, a noncompensable (zero percent) 
rating is assigned for obstructive symptomatology with or 
without stricture disease requiring dilatation 1 or 2 times 
per year.  A 10 percent rating is given for obstructive 
voiding with marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following:  1) Post void residuals 
greater than 150 cc.  2) Uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc/sec).  3) Recurrent urinary 
tract infections secondary to obstruction.  4) Stricture 
disease requiring periodic dilatation every 2 to 3 months.  
Obstructed voiding with urinary retention requiring 
intermittent or continuous catheterization receives a 30 
percent rating.  See 38 C.F.R. § 4.115a.

VA outpatient treatment records from August 1998 stated that 
the veteran attended pain management.  In June 1999, 
treatment records noted that veteran had chronic pain 
secondary to presumed ilio-inguinal neuritis.  In an August 
1999 treatment record, the veteran reported that his pain was 
decreasing and the examiner discussed slowly taking him off 
of the narcotics that were prescribed for pain.  In the 
September 2001 VA Compensation and Pension examination 
report, the veteran stated that he was not taking any 
medication at that time.  The examiner reported a diagnosis 
of post-operative pain following left varicocelectomy five 
years remote.  The examiner also noted in the September 2001 
report that the veteran did not experience dyscontinence, 
impotence, nephritis, or dilatation.  The veteran reported 
during the examination that his voiding frequency was six to 
eight times during the day and twice at night, with no 
hesitancy, diminution of stream, or dysuria.  

Based of the evidence discussed above, the veteran does not 
meet the criteria to be assigned an increased rating under 
Diagnostic Code 7529.  The veteran did not report any form of 
urine leakage or obstructed voiding in the September 2001 
examination report.  However, the veteran did report that his 
urinary frequency was six to eight times during the day and 
twice at night.  In order to receive a 40 percent rating 
under 38 C.F.R. § 4.115a for voiding dysfunction and in 
particular for the condition of urinary frequency, the 
veteran must exhibit daytime voiding interval less than one 
hour or awakening to void five or more times per night.  The 
veteran's voiding interval does not meet the criteria 
discussed above for a 40 percent rating.  While the veteran 
experiences some chronic pain in his groin area, he reported 
in an August 1999 examination report that his pain was 
getting better.  The veteran also stated in the September 
2001 examination report that he no longer takes pain 
medication for his genitourinary disability.   

In brief, the veteran's claim for increased evaluation must 
be denied.  The evidence does not allow the veteran to 
receive an increased rating under Diagnostic Codes 7599-7529, 
under which he is currently rated, or any other applicable 
diagnostic code.  The Board finds that the evidence shows 
that the 20 percent rating currently in effect for the 
veteran's residuals of left inguinal pain, status post left 
varicocele surgery times two, and left symptomatic varicocele 
is still appropriate.

II. VCAA

A change in the law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29,2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to an increased evaluation for his 
genitourinary disability, specifically in the May 1999 
Statement of the Case and in the December 2001 Supplemental 
Statement of the Case.  The veteran has not indicated the 
existence of any pertinent evidence that has not already been 
requested, obtained, or attempted to be obtained.  The RO 
made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to these claims has been 
obtained and associated with the claims folder.  Moreover, 
the veteran has been afforded VA examination in connection 
with his claim.  The Board finds that VA's duty to assist the 
claimant under applicable provisions has been satisfied.


ORDER

An increased evaluation for residuals of left inguinal pain, 
status post left varicocele surgery times two, and left 
symptomatic varicocele is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

